Tilson, Judge:
The appeals listed in schedule A, attached hereto and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue herein and in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, is the same; that the appraised value, less any additions made by the importer by reason of the so-called Japanese consumption tax, represents the proper export value of certain items and that there is no higher foreign value.
On the agreed facts I find, and hold the proper dutiable export value of the rayon wearing apparel and the rayon footwear to be the value found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.